Exhibit 10.1

WILDHORSE RESOURCE DEVELOPMENT CORPORATION

2016 Long Term Incentive Plan

1.    Purpose. The purpose of the WildHorse Resource Development Corporation
2016 Long Term Incentive Plan (the “Plan”) is to provide a means through which
(a) WildHorse Resource Development Corporation, a Delaware corporation (the
“Company”), and its Affiliates may attract and retain able persons as employees,
directors and consultants, thereby enhancing the profitable growth of the
Company and its Affiliates and (b) persons upon whom the responsibilities of the
successful administration and management of the Company and its Affiliates rest,
and whose present and potential contributions to the welfare of the Company and
its Affiliates are of importance, can acquire and maintain stock ownership or
awards the value of which is tied to the performance of the Company, thereby
strengthening their concern for the welfare of the Company and its Affiliates.
Accordingly, the Plan provides for the grant of Incentive Stock Options,
Nonstatutory Options, Stock Appreciation Rights, Restricted Stock Awards,
Restricted Stock Units, Stock Awards, Dividend Equivalents, Other Stock-Based
Awards, Cash Awards, Substitute Awards, Performance Awards, or any combination
of the foregoing.

2.    Definitions. For purposes of the Plan, the following terms shall be
defined as set forth below:

(a) “Affiliate” means any corporation, partnership, limited liability company,
limited liability partnership, association, trust or other organization that,
directly or indirectly, controls, is controlled by, or is under common control
with, the Company. For purposes of the preceding sentence, “control” (including,
with correlative meanings, the terms “controlled by” and “under common control
with”), as used with respect to any entity or organization, shall mean the
possession, directly or indirectly, of the power (i) to vote more than 50% of
the securities having ordinary voting power for the election of directors of the
controlled entity or organization, or (ii) to direct or cause the direction of
the management and policies of the controlled entity or organization, whether
through the ownership of voting securities, by contract, or otherwise.

(b) “Award” means any Option, SAR, Restricted Stock Award, Restricted Stock
Unit, Stock Award, Dividend Equivalent, Other Stock-Based Award, Cash Award,
Substitute Award or Performance Award, together with any other right or
interest, granted under the Plan.

(c) “Award Agreement” means any written instrument (including any employment,
severance or change in control agreement) that sets forth the terms, conditions,
restrictions and/or limitations applicable to an Award, in addition to those set
forth under the Plan.

(d) “Board” means the Board of Directors of the Company.

(e) “Cash Award” means an Award denominated in cash granted under Section 6(i).



--------------------------------------------------------------------------------

(f) “Change in Control” means, except as otherwise provided in an Award
Agreement, the occurrence of any of the following events:

(i) The consummation of an agreement to acquire or a tender offer for beneficial
ownership (within the meaning of Rule 13d-3 promulgated under the Exchange Act
by any person, of 50% or more of either (x) the then outstanding shares of Stock
(the “Outstanding Stock”) or (y) the combined voting power of the then
outstanding voting securities of the Company entitled to vote generally in the
election of directors (the “Outstanding Company Voting Securities”); provided,
however, that for purposes of this subsection (i), the following acquisitions
shall not constitute a Change in Control: (A) any acquisition directly from the
Company, (B) any acquisition by the Company, (C) any acquisition by any employee
benefit plan (or related trust) sponsored or maintained by the Company or any
entity controlled by the Company, (D) any acquisition by any entity pursuant to
a transaction that complies with clauses (A), (B) and (C) of paragraph
(iii) below or (E) any transfer of voting power relating to the Outstanding
Company Voting Securities to any entity or entities controlled by or under
common control with NGP Energy Capital Management, L.L.C;

(ii) A majority of the members of the Board are replaced by directors whose
appointment or election is not endorsed by a majority of the members of the
Board prior to the date of the appointment or election;

(iii) Consummation of a reorganization, merger or consolidation or sale or other
disposition of all or substantially all of the assets of the Company or an
acquisition of assets of another entity (a “Business Combination”), in each
case, unless, following such Business Combination, (A) the Outstanding Stock and
Outstanding Company Voting Securities immediately prior to such Business
Combination represent or are converted into or exchanged for securities which
represent or are convertible into more than 50% of, respectively, the then
outstanding shares of common stock or common equity interests and the combined
voting power of the then outstanding voting securities entitled to vote
generally in the election of directors or other governing body, as the case may
be, of the entity resulting from such Business Combination (including, without
limitation, an entity which as a result of such transaction owns the Company, or
all or substantially all of the Company’s assets either directly or through one
or more subsidiaries), (B) no person (excluding any employee benefit plan (or
related trust) of the Company, the entity resulting from such Business
Combination or any entity controlled by or under common control with NGP Energy
Capital Management, L.L.C.) beneficially owns, directly or indirectly, 20% or
more of, respectively, the then outstanding shares of common stock or common
equity interests of the entity resulting from such Business Combination or the
combined voting power of the then outstanding voting securities entitled to vote
generally in the election of directors or other governing body of such entity to
the extent that such ownership results solely from ownership of the Company that
existed prior to the Business Combination, and (C) at least a majority of the
members of the board of directors or similar governing body of the entity
resulting from such Business Combination were members of the Board at the time
of the execution of the initial agreement, or of the action of the Board,
providing for such Business Combination; or

(iv) Approval by the stockholders of the Company of a complete liquidation or
dissolution of the Company.

 

2



--------------------------------------------------------------------------------

Notwithstanding the foregoing, with respect to an Award that provides for a
deferral of compensation under the Nonqualified Deferred Compensation Rules and
with respect to which a Change in Control would accelerate vesting, “Change in
Control” shall mean an event that qualifies both as a “Change in Control” as
defined in this Section 2(f) as well as a “change in control event” as defined
in the Nonqualified Deferred Compensation Rules.

(g) “Change in Control Price” means the amount determined in the following
clause (i), (ii), (iii), (iv) or (v), whichever is applicable, as follows:
(i) the price per share offered to holders of Stock in any merger or
consolidation, (ii) the per share Fair Market Value of the Stock immediately
before the Change in Control without regard to assets sold in the Change in
Control and assuming the Company has received the consideration paid for the
assets in the case of a sale of the assets, (iii) the amount distributed per
share of Stock in a dissolution transaction, (iv) the price per share offered to
holders of Stock in any tender offer or exchange offer whereby a Change in
Control takes place, or (v) if such Change in Control occurs other than pursuant
to a transaction described in clauses (i), (ii), (iii), or (iv) of this
Section 2(g), the value per share of the Stock that may otherwise be obtained
with respect to such Awards or to which such Awards track, as determined by the
Committee as of the date determined by the Committee to be the date of
cancellation and surrender of such Awards. In the event that the consideration
offered to shareholders of the Company in any transaction described in this
Section 2(g) or in Section 8(e) consists of anything other than cash, the
Committee shall determine the fair cash equivalent of the portion of the
consideration offered which is other than cash and such determination shall be
binding on all affected Participants to the extent applicable to Awards held by
such Participants.

(h) “Code” means the Internal Revenue Code of 1986, as amended from time to
time, including regulations thereunder and successor provisions and regulations
thereto.

(i) “Committee” means a committee of two or more directors designated by the
Board to administer the Plan; provided, however, that, unless otherwise
determined by the Board, the Committee shall consist solely of two or more
Qualified Members.

(j) “Covered Employee” means an Eligible Person who is designated by the
Committee, at the time of grant of a Performance Award, as likely to be a
“covered employee” within the meaning of section 162(m) of the Code for a
specified fiscal year.

(k) “Dividend Equivalent” means a right, granted to an Eligible Person under
Section 6(g), to receive cash, Stock, other Awards or other property equal in
value to dividends paid with respect to a specified number of shares of Stock,
or other periodic payments.

(l) “Effective Date” means December 13, 2016.

(m) “Eligible Person” means all officers and employees of the Company or of any
of its Affiliates, and other persons who provide services to the Company or any
of its Affiliates, including directors of the Company; provided, that, any such
individual must be an “employee” of the Company or any of its parents or
subsidiaries within the meaning of General Instruction A.1(a) to Form S-8 if
such individual is granted an Award that may be settled in Stock. An employee on
leave of absence may be considered as still in the employ of the Company or its
Affiliates for purposes of eligibility for participation in the Plan.

 

3



--------------------------------------------------------------------------------

(n) “Exchange Act” means the Securities Exchange Act of 1934, as amended from
time to time, including rules thereunder and successor provisions and rules
thereto.

(o) “Fair Market Value” means, as of any specified date, (i) if the Stock is
listed on a national securities exchange, the closing sales price of the Stock,
as reported on the stock exchange composite tape on the preceding date (or if no
sales occur on such date, on the last preceding date on which such sales of the
Stock are so reported); (ii) if the Stock is not traded on a national securities
exchange but is traded over the counter at the time a determination of its fair
market value is required to be made under the Plan, the average between the
reported high and low bid and asked prices of Stock on the most recent date on
which Stock was publicly traded; or (iii) in the event Stock is not publicly
traded at the time a determination of its value is required to be made under the
Plan, the amount determined by the Committee in its discretion in such manner as
it deems appropriate, taking into account all factors the Committee deems
appropriate including, without limitation, the Nonqualified Deferred
Compensation Rules.

(p) “Incentive Stock Option” or “ISO” means any Option intended to be and
designated as an “incentive stock option” within the meaning of section 422 of
the Code.

(q) “Nonqualified Deferred Compensation Rules” means the limitations or
requirements of section 409A of the Code, as amended from time to time,
including the guidance and regulations promulgated thereunder and successor
provisions, guidance and regulations thereto.

(r) “Nonstatutory Option” means any Option that is not intended to be an
“incentive stock option” within the meaning of section 422 of the Code.

(s) “Option” means a right, granted to an Eligible Person under Section 6(b), to
purchase Stock or other Awards at a specified price during specified time
periods.

(t) “Other Stock-Based Award” means an Award granted to an Eligible Person under
Section 6(h).

(u) “Participant” means a person who has been granted an Award under the Plan
that remains outstanding, including a person who is no longer an Eligible
Person.

(v) “Performance Award” means an award granted to an Eligible Person under
Section 6(k), the grant, vesting, exercisability and/or settlement of which
(and/or the timing or amount thereof) is subject to the achievement of one or
more performance goals specified by the Committee.

(w) “Qualified Member” means a member of the Board who is (i) a “nonemployee
director” within the meaning of Rule 16b-3(b)(3), (ii) following expiration of
the Transition Period (as defined below), an “outside director” within the
meaning of Treasury Regulation § 1.162-27 under section 162(m) of the Code, and
(iii) “independent” under the listing standards or rules of the securities
exchange upon which the Stock is traded, but only to the extent such
independence is required in order to take the action at issue pursuant to such
standards or rules.

 

4



--------------------------------------------------------------------------------

(x) “Restricted Stock” means Stock granted to an Eligible Person under
Section 6(d), that is subject to certain restrictions and to a risk of
forfeiture.

(y) “Restricted Stock Unit” means a right, granted to an Eligible Person under
Section 6(e), to receive Stock, cash or a combination thereof at the end of a
specified period (which may or may not be coterminous with the vesting schedule
of the Award).

(z) “Rule 16b-3” means Rule 16b-3, promulgated by the Securities and Exchange
Commission under section 16 of the Exchange Act.

(aa) “Section 162(m) Award” means a Performance Award granted under
Section 6(k)(i) to a Covered Employee that is intended to satisfy the
requirements for “performance-based compensation” within the meaning of section
162(m) of the Code.

(bb) “Securities Act” means the Securities Act of 1933, as amended from time to
time, including rules thereunder and successor provisions and rules thereto.

(cc) “Stock” means the Company’s Common Stock, par value $0.01 per share, and
such other securities as may be substituted (or re-substituted) for Stock
pursuant to Section 8.

(dd) “Stock Appreciation Right” or “SAR” means a right granted to an Eligible
Person under Section 6(c).

(ee) “Stock Award” means unrestricted shares of Stock granted to an Eligible
Person under Section 6(f).

(ff) “Substitute Award” means an Award granted under Section 6(j) in
substitution for a similar award as a result of certain business transactions.

3.    Administration.

(a) Authority of the Committee. The Plan shall be administered by the Committee
except to the extent the Board elects to administer the Plan, in which case
references herein to the “Committee” shall be deemed to include references to
the “Board.” Subject to the express provisions of the Plan, Rule 16b-3 and other
applicable laws, the Committee shall have the authority, in its sole and
absolute discretion, to: (i) designate Eligible Persons as Participants;
(ii) determine the type or types of Awards to be granted to an Eligible Person;
(iii) determine the number of shares of Stock or amount of cash to be covered by
Awards; (iv) determine the terms and conditions of any Award, including whether,
to what extent and under what circumstances Awards may be vested, settled,
exercised, cancelled or forfeited; (v) modify, waive or adjust any term or
condition of an Award that has been granted, which may include the acceleration
of vesting, waiver of forfeiture restrictions, modification of the form of
settlement of the Award (for example, from cash to Stock or vice versa) or
modification of any other condition or limitation regarding an Award;
(vi) interpret and administer the Plan and any Award Agreement; (vii) establish,
amend, suspend, or waive rules and regulations used to administer the Plan;
(viii) correct any defect, supply any omission or reconcile any inconsistency in
the Plan, in any Award, or in any Award Agreement; and (ix) make any other
determination and take any other action that the Committee deems necessary or
desirable for the administration of the Plan. The express grant of any specific
power to the Committee, and the taking of any action by the Committee, shall not
be construed as limiting any power or authority of the Committee. Any action of
the Committee shall be final, conclusive and binding on all persons, including
the Company, its Affiliates, shareholders, Participants, beneficiaries, and
permitted transferees under Section 7(a) or other persons claiming rights from
or through a Participant.

 

5



--------------------------------------------------------------------------------

(b) Exercise of Committee Authority. At any time that a member of the Committee
is not a Qualified Member, any action of the Committee relating to (A) an Award
granted or to be granted to an Eligible Person who is then subject to section 16
of the Exchange Act in respect of the Company where such action is not taken by
the full Board, or (B) a Section 162(m) Award, may be taken either (i) by a
subcommittee, designated by the Committee, composed solely of two or more
Qualified Members, or (ii) by the Committee but with each such member who is not
a Qualified Member abstaining or recusing himself or herself from such action;
provided, however, that upon such abstention or recusal, the Committee remains
composed solely of two or more Qualified Members. Such action, authorized by
such a subcommittee or by the Committee upon the abstention or recusal of such
non-Qualified Member(s), shall be the action of the Committee for purposes of
the Plan. For the avoidance of doubt, the full Board may take any action
relating to an Award granted or to be granted to an Eligible Person who is then
subject to section 16 of the Exchange Act in respect of the Company, provided
that such award is not a Section 162(m) Award.

(c) Delegation of Authority. The Committee may delegate any or all of its powers
and duties under the Plan to a subcommittee of directors or to any officer of
the Company, including the power to perform administrative functions and grant
Awards under the Plan; provided, however, that such delegation does not
(i) violate state or corporate law, (ii) result in the loss of an exemption
under Rule 16b-3(d)(1) for Awards granted to Participants subject to section 16
of the Exchange Act in respect of the Company, or (iii) cause Section 162(m)
Awards to fail to so qualify. Upon any such delegation, all references in the
Plan to the “Committee,” other than in Section 8, shall be deemed to include any
subcommittee or officer of the Company to whom such powers have been delegated
by the Committee. Any such delegation shall not limit the right of such
subcommittee members or such an officer to receive Awards under the Plan;
provided, however, that such subcommittee members and any such officer may not
grant Awards to himself or herself, a member of the Board, or any executive
officer of the Company or an Affiliate, or take any action with respect to any
Award previously granted to himself or herself, a member of the Board, or any
executive officer of the Company or an Affiliate. The Committee may also appoint
agents to assist it in administering the Plan that are not executive officers of
the Company or members of the Board, provided that such individuals may not be
delegated the authority to (i) grant or modify any Awards that will, or may, be
settled in Stock or (ii) take any action that would cause Section 162(m) Awards
to fail to so qualify, if applicable.

(d) Limitation of Liability. The Committee and each member thereof shall be
entitled to, in good faith, rely or act upon any report or other information
furnished to him or her by any officer or employee of the Company or any of its
Affiliates, the Company’s legal counsel, independent auditors, consultants or
any other agents assisting in the administration of the Plan. Members of the
Committee and any officer or employee of the Company or any of its Affiliates
acting at the direction or on behalf of the Committee shall not be personally
liable for any action or determination taken or made in good faith with respect
to the Plan, and shall, to the fullest extent permitted by law, be indemnified
and held harmless by the Company with respect to any such action or
determination.

 

6



--------------------------------------------------------------------------------

(e) Participants in Non-U.S. Jurisdictions. Notwithstanding any provision of the
Plan to the contrary, to comply with applicable laws in countries other than the
United States in which the Company or any of its Affiliates operates or has
employees, directors or other service providers from time to time, or to ensure
that the Company complies with any applicable requirements of foreign securities
exchanges, the Committee, in its sole discretion, shall have the power and
authority to: (i) determine which of the Company’s Affiliates shall be covered
by the Plan; (ii) determine which Eligible Persons outside the United States are
eligible to participate in the Plan; (iii) modify the terms and conditions of
any Award granted to Eligible Persons outside the United States to comply with
applicable foreign laws or listing requirements of any foreign exchange;
(iv) establish sub-plans and modify exercise procedures and other terms and
procedures, to the extent such actions may be necessary or advisable (any such
sub-plans and/or modifications shall be attached to the Plan as appendices),
provided, however, that no such sub-plans and/or modifications shall increase
the share limitations contained in Section 4(a); and (v) take any action, before
or after an Award is granted, that it deems advisable to comply with any
applicable governmental regulatory exemptions or approval or listing
requirements of any such foreign securities exchange. For purposes of the Plan,
all references to foreign laws, rules, regulations or taxes shall be references
to the laws, rules, regulations and taxes of any applicable jurisdiction other
than the United States or a political subdivision thereof.

4.    Stock Subject to Plan.

(a) Overall Number of Shares Available for Delivery. Subject to adjustment in a
manner consistent with any adjustment made pursuant to Section 8, the total
number of shares of Stock reserved and available for delivery with respect to
Awards under the Plan is 9,512,500 shares, and such total number of shares of
Stock shall be available for the issuance of ISOs.

(b) Application of Limitation to Grants of Awards. Subject to Section 4(c), no
Award may be granted if the number of shares of Stock to be delivered in
connection with such Award exceeds the number of shares of Stock remaining
available under the Plan minus the number of shares of Stock issuable in
settlement of or relating to then-outstanding Awards. The Committee may adopt
reasonable counting procedures to ensure appropriate counting, avoid double
counting (as, for example, in the case of tandem or Substitute Awards) and make
adjustments if the number of shares of Stock actually delivered differs from the
number of shares previously counted in connection with an Award.

(c) Availability of Shares Not Delivered under Awards. Shares of Stock subject
to an Award under the Plan that expires or is cancelled, forfeited, exchanged,
settled in cash or otherwise terminated (including (i) shares forfeited with
respect to Restricted Stock, and (ii) the number of shares withheld or
surrendered to the Company in payment of any exercise or purchase price of an
Award or taxes relating to Awards) shall not be considered “delivered shares”
under the Plan and shall again be available for delivery with respect to Awards
under the Plan, except that if any such shares could not again be available for
Awards to a particular Participant under any applicable law or regulation, such
shares shall be available exclusively for Awards to Participants who are not
subject to such limitation. If an Award may be settled only in cash, such Award
need not be counted against any share limit under this Section 4, but will
remain subject to the limitations in Section 5 to the extent required to
preserve the status of any Award intended to be a Section 162(m) Award.

 

7



--------------------------------------------------------------------------------

(d) Stock Offered. The shares of Stock to be delivered under the Plan shall be
made available from (i) authorized but unissued shares of Stock, (ii) Stock held
in the treasury of the Company, or (iii) previously issued shares of Stock
reacquired by the Company, including shares purchased on the open market.

5.    Eligibility; Per Person Award Limitations. Awards may be granted under the
Plan only to persons who are Eligible Persons at the time of grant thereof.
Beginning with the calendar year in which the Transition Period expires and for
each calendar year thereafter, a Covered Employee may not be granted Awards
intended to be Section 162(m) Awards (a) to the extent such Award is based on a
number of shares of Stock (other than such an Award designated to be paid only
in cash) relating to more than 2,000,000 shares of Stock, subject to adjustment
in a manner consistent with any adjustment made pursuant to Section 8, and
(b) to the extent such Award is designated to be paid only in cash, having a
value determined on the date of grant in excess of $10,000,000.

6.    Specific Terms of Awards.

(a) General. Awards may be granted on the terms and conditions set forth in this
Section 6. Awards granted under the Plan may, in the discretion of the
Committee, be granted either alone, in addition to, or in tandem with any other
Award. In addition, the Committee may impose on any Award or the exercise
thereof, at the date of grant or thereafter (subject to Section 10), such
additional terms and conditions, not inconsistent with the provisions of the
Plan, as the Committee shall determine.

(b) Options. The Committee is authorized to grant Options, which may be
designated as either ISOs or Nonstatutory Options, to Eligible Persons on the
following terms and conditions:

(i) Exercise Price. Each Award Agreement evidencing an Option shall state the
exercise price per share of Stock (the “Exercise Price”); provided, however,
that except as provided in Section 6(j) or in Section 8, the Exercise Price of
an Option shall not be less than the greater of (A) the par value per share of
the Stock or (B) 100% of the Fair Market Value per share of the Stock as of the
date of grant of the Option (or in the case of an ISO granted to an individual
who owns stock possessing more than 10% of the total combined voting power of
all classes of stock of the Company or its parent or any of its subsidiaries,
110% of the Fair Market Value per share of the Stock on the date of grant).
Notwithstanding the foregoing, the Exercise Price of a Nonstatutory Option that
(1) does not provide for a deferral of compensation by reason of satisfying the
short-term deferral exception set forth in the Nonqualified Deferred
Compensation Rules or (2) provides for a deferral of compensation and is
compliant with the Nonqualified Deferred Compensation Rules, in each case, may
be less than 100% of the Fair Market Value per share of Stock as of the date of
grant of the Option as determined by the Committee at the time the Option is
granted.

 

8



--------------------------------------------------------------------------------

(ii) Time and Method of Exercise; Other Terms. The Committee shall determine the
number of shares of Stock to which the Option relates, the time or times at
which or the circumstances under which an Option may be vested and/or exercised
in whole or in part (including based on achievement of one or more performance
goals pursuant to Section 6(k) and/or future service requirements), the methods
by which such Exercise Price may be paid or deemed to be paid, the form of such
payment, including without limitation, cash or cash equivalents, Stock
(including previously owned shares or through a cashless or broker-assisted
exercise, net settlement or other reduction of the amount of shares otherwise
issuable pursuant to the Option), other Awards or awards granted under other
plans of the Company or any Affiliate, other property, or any other legal
consideration the Committee deems appropriate (including notes or other
contractual obligations of Participants to make payment on a deferred basis),
the methods by or forms in which Stock will be delivered or deemed to be
delivered to Participants, including, but not limited to, the delivery of
Restricted Stock subject to Section 6(d), and any other terms and conditions of
any Option. In the case of an exercise whereby the Exercise Price is paid with
Stock, such Stock shall be valued as of the date of exercise. No Option may be
exercisable for a period of more than ten (10) years following the date of grant
of the Option (or in the case of an ISO granted to an individual who owns stock
possessing more than 10% of the total combined voting power of all classes of
stock of the Company or its parent or any of its subsidiaries, for a period of
more than five (5) years following the date of grant of the ISO).

(iii) ISOs. The terms of any ISO granted under the Plan shall comply in all
respects with the provisions of section 422 of the Code. ISOs may only be
granted to Eligible Persons who are employees of the Company or employees of a
parent or any subsidiary corporation of the Company. Except as otherwise
provided in Section 8, no term of the Plan relating to ISOs (including any SAR
in tandem therewith) shall be interpreted, amended or altered, nor shall any
discretion or authority granted under the Plan be exercised, so as to disqualify
either the Plan or any ISO under section 422 of the Code, unless the Participant
has first requested the change that will result in such disqualification. ISOs
shall not be granted more than ten years after the earlier of the adoption of
the Plan or the approval of the Plan by the Company’s shareholders.
Notwithstanding the foregoing, the Fair Market Value of shares of Stock subject
to an ISO and the aggregate Fair Market Value of shares of stock of any parent
or subsidiary corporation (within the meaning of sections 424(e) and (f) of the
Code) subject to any other “incentive stock option” (within the meaning of
section 422 of the Code) of the Company or a parent or subsidiary corporation
(within the meaning of sections 424(e) and (f) of the Code) that first becomes
purchasable by a Participant in any calendar year may not (with respect to that
Participant) exceed $100,000, or such other amount as may be prescribed under
section 422 of the Code. As used in the previous sentence, Fair Market Value
shall be determined as of the date the “incentive stock option” is granted.
Failure to comply with this provision shall not impair the enforceability or
exercisability of any Option, but shall cause the excess amount of shares to be
reclassified in accordance with the Code.

(c) Stock Appreciation Rights. The Committee is authorized to grant SARs to
Eligible Persons on the following terms and conditions:

 

9



--------------------------------------------------------------------------------

(i) Right to Payment. An SAR is a right to receive, upon exercise thereof, the
excess of (A) the Fair Market Value of one share of Stock on the date of
exercise over (B) the grant price of the SAR as determined by the Committee.

(ii) Grant Price. Each Award Agreement evidencing an SAR shall state the grant
price per share of Stock; provided, however, that except as provided in
Section 6(j) or in Section 8, the grant price per share of Stock subject to an
SAR shall not be less than the greater of (A) the par value per share of the
Stock or (B) 100% of the Fair Market Value per share of the Stock as of the date
of grant of the SAR. Notwithstanding the foregoing, the grant price of an SAR
that (1) does not provide for a deferral of compensation by reason of satisfying
the short-term deferral exception set forth in the Nonqualified Deferred
Compensation Rules or (2) provides for a deferral of compensation and is
compliant with the Nonqualified Deferred Compensation Rules, in each case, may
be less than 100% of the Fair Market Value per share of Stock subject to an SAR
as of the date of grant of the SAR and shall be determined by the Committee at
the time the SAR is granted.

(iii) Time and Method of Exercise; Other Terms. The Committee shall determine
the number of shares of Stock to which the SAR relates, the time or times at
which and the circumstances under which an SAR may be vested and/or exercised in
whole or in part (including based on achievement of one or more performance
goals pursuant to Section 6(k) and/or future service requirements), the form of
consideration payable upon settlement, the method by or forms in which Stock (if
any) will be delivered or deemed to be delivered to Participants, and any other
terms and conditions of any SAR. SARs may be either free-standing or in tandem
with other Awards. No SAR may be exercisable for a period of more than ten
(10) years following the date of grant of the SAR.

(iv) Rights Related to Options. An SAR granted in connection with an Option
shall entitle a Participant, upon exercise, to surrender that Option or any
portion thereof, to the extent unexercised, and to receive payment of an amount
determined by multiplying (A) the difference obtained by subtracting the
Exercise Price with respect to a share of Stock specified in the related Option
from the Fair Market Value of a share of Stock on the date of exercise of the
SAR, by (B) the number of shares as to which that SAR has been exercised. The
Option shall then cease to be exercisable to the extent surrendered. SARs
granted in connection with an Option shall be subject to the terms and
conditions of the Award Agreement governing the Option, which shall provide that
the SAR is exercisable only at such time or times and only to the extent that
the related Option is exercisable and shall not be transferable except to the
extent that the related Option is transferrable.

(d) Restricted Stock. The Committee is authorized to grant Restricted Stock to
Eligible Persons on the following terms and conditions:

(i) Grant and Restrictions. Restricted Stock shall be subject to such
restrictions on transferability, risk of forfeiture and other restrictions, if
any, as the Committee may impose, which restrictions may lapse separately or in
combination at such times, under such circumstances (including based on
achievement of one or more performance goals pursuant to Section 6(k) and/or
future service requirements), in such installments or otherwise, as the
Committee may determine at the date of grant or thereafter. During the
restricted period applicable to the Restricted Stock, the Restricted Stock may
not be sold, transferred, pledged, hedged, hypothecated, margined or otherwise
encumbered by the Participant.

 

10



--------------------------------------------------------------------------------

(ii) Dividends and Splits. As a condition to the grant of an Award of Restricted
Stock, the Committee may allow a Participant to elect, or may require, that any
cash dividends paid on a share of Restricted Stock be automatically reinvested
in additional shares of Restricted Stock, applied to the purchase of additional
Awards under the Plan or deferred without interest to the date of vesting of the
associated Award of Restricted Stock. Unless otherwise determined by the
Committee and specified in the applicable Award Agreement, Stock distributed in
connection with a Stock split or Stock dividend, and other property (other than
cash) distributed as a dividend, shall be subject to restrictions and a risk of
forfeiture to the same extent as the Restricted Stock with respect to which such
Stock or other property has been distributed.

(e) Restricted Stock Units. The Committee is authorized to grant Restricted
Stock Units to Eligible Persons on the following terms and conditions:

(i) Award and Restrictions. Restricted Stock Units shall be subject to such
restrictions (which may include a risk of forfeiture) as the Committee may
impose, if any, which restrictions may lapse at the expiration of the deferral
period or at earlier specified times (including based on achievement of one or
more performance goals pursuant to Section 6(k) and/or future service
requirements), separately or in combination, in installments or otherwise, as
the Committee may determine.

(ii) Settlement. Settlement of vested Restricted Stock Units shall occur upon
expiration of the deferral period specified for such Restricted Stock Units by
the Committee (or, if permitted by the Committee, as elected by the
Participant). Settlement of Restricted Stock Units shall be made by delivery of
(A) a number of shares of Stock equal to the number of Restricted Stock Units
for which settlement is due, or (B) cash in an amount equal to the Fair Market
Value of the specified number of shares of Stock covered by such Restricted
Stock Units, or a combination thereof, as determined by the Committee at the
date of grant or thereafter.

(f) Stock Awards. The Committee is authorized to grant Stock Awards under the
Plan to Eligible Persons as a bonus, as additional compensation, or in lieu of
cash compensation any such Eligible Person is otherwise entitled to receive, in
such amounts and subject to such other terms as the Committee in its discretion
determines to be appropriate.

(g) Dividend Equivalents. The Committee is authorized to grant Dividend
Equivalents to Eligible Persons, entitling any such Eligible Person to receive
cash, Stock, other Awards, or other property equal in value to dividends or
other distributions paid with respect to a specified number of shares of Stock,
or other periodic payments. Dividend Equivalents may be awarded on a
free-standing basis or in connection with another Award (other than an Award of
Restricted Stock or a Stock Award). The Committee may provide that Dividend
Equivalents shall be paid or distributed when accrued or at a later specified
date and, if distributed at a later date, may be deemed to have been reinvested
in additional Stock, Awards, or other investment vehicles or accrued in a
bookkeeping account without interest, and subject to such restrictions on
transferability and risks of forfeiture, as the Committee may specify. With
respect to Dividend Equivalents granted in connection with another Award, absent
a contrary provision in the Award Agreement, such Dividend Equivalents shall be
subject to the same restrictions and risk of forfeiture as the Award with
respect to which the dividends accrue and shall not be paid unless and until
such Award has vested and been earned.

 

11



--------------------------------------------------------------------------------

(h) Other Stock-Based Awards. The Committee is authorized, subject to
limitations under applicable law, to grant to Eligible Persons such other Awards
that may be denominated or payable in, valued in whole or in part by reference
to, or otherwise based on, or related to, Stock, as deemed by the Committee to
be consistent with the purposes of the Plan, including without limitation
convertible or exchangeable debt securities, other rights convertible or
exchangeable into Stock, purchase rights for Stock, Awards with value and
payment contingent upon performance of the Company or any other factors
designated by the Committee, and Awards valued by reference to the book value of
Stock or the value of securities of or the performance of specified Affiliates
of the Company. The Committee shall determine the terms and conditions of such
Other Stock-Based Awards. Stock delivered pursuant to an Other-Stock Based Award
in the nature of a purchase right granted under this Section 6(h) shall be
purchased for such consideration, paid for at such times, by such methods, and
in such forms, including, without limitation, cash, Stock, other Awards, or
other property, as the Committee shall determine.

(i) Cash Awards. The Committee is authorized to grant Cash Awards, on a
free-standing basis or as an element of or supplement to, or in lieu of, any
other Award under the Plan to Eligible Persons in such amounts and subject to
such other terms (including the achievement of one or more performance goals
pursuant to Section 6(k) and/or future service requirements) as the Committee in
its discretion determines to be appropriate.

(j) Substitute Awards; No Repricing. Awards may be granted under the Plan in
substitution for similar awards held by individuals who become Eligible Persons
as a result of a merger, consolidation or acquisition of another entity or the
assets of another entity by or with the Company or an Affiliate of the Company.
Such Substitute Awards referred to in the immediately preceding sentence that
are Options or Stock Appreciation Rights may have an exercise price that is less
than the Fair Market Value of a share of Stock on the date of the substitution
if such substitution complies with the Nonqualified Deferred Compensation Rules
and other applicable laws and exchange rules. Except as provided in this
Section 6(j) or in Section 8, the terms of outstanding Awards may not be amended
to reduce the Exercise Price or grant price of outstanding Options or SARs or to
cancel outstanding Options and SARs in exchange for cash, other Awards or
Options or SARs with an Exercise Price or grant price that is less than the
Exercise Price or grant price of the original Options or SARs without the
approval of the shareholders of the Company.

(k) Performance Awards. The Committee is authorized to designate any of the
Awards granted under the foregoing provisions of this Section 6 as Performance
Awards. The Committee may use such business criteria and other measures of
performance as it may deem appropriate in establishing any performance goals
applicable to a Performance Award, and may exercise its discretion to reduce or
increase the amounts payable under any Performance Award, except as limited
under Section 6(k)(i). Performance goals may differ for Performance Awards
granted to any one Participant or to different Participants. The performance
period applicable to any Performance Award shall be set by the Committee in its
discretion but shall not exceed ten (10) years.

 

12



--------------------------------------------------------------------------------

(i) Section 162(m) Awards. If the Committee determines in its discretion that a
Performance Award granted to a Covered Employee shall be designated as a
Section 162(m) Award, the grant, exercise, vesting and/or settlement of such
Performance Award shall be contingent upon achievement of a pre-established
performance goal or goals and other terms set forth in this Section 6(k)(i);
provided, however, that nothing in this Section 6(k) or elsewhere in the Plan
shall be interpreted as preventing the Committee from granting Performance
Awards or other Awards to Covered Employees that are not intended to constitute
Section 162(m) Awards or from determining that it is no longer necessary or
appropriate for a Section 162(m) Award to qualify as such.

(A) Performance Goals Generally. The performance goals for Section 162(m) Awards
shall consist of one or more business criteria and a targeted level or levels of
performance with respect to each of such criteria as specified by the Committee.
Performance goals shall be objective and shall otherwise meet the requirements
of section 162(m) of the Code (including Treasury Regulation § 1.162-27 and
successor regulations thereto), including the requirement that the level or
levels of performance targeted by the Committee must be “substantially
uncertain” at the time the Committee actually establishes the performance goal
or goals.

(B) Business Criteria for Performance Goals. One or more of the following
business criteria for the Company, on a consolidated basis, and/or for specified
subsidiaries, business or geographical units or operating areas of the Company
(except with respect to the total shareholder return and earnings per share
criteria), shall be used by the Committee in establishing performance goals for
Section 162(m) Awards: (1) revenues or other income; (2) cash flow,
discretionary cash flow, cash flows from operations, cash flows from investing
activities, or cash flows from financing activities; (3) return on net assets,
return on assets, return on investment, return on capital, return on capital
employed or return on equity; (4) income, operating income or net income;
(5) earnings before any one or more of depletion, depreciation and amortization
expense; exploration and abandonments; impairment of oil and gas properties;
impairment of inventory and other property and equipment; accretion of discount
on asset retirement obligations; interest expense; net gain or loss on the
disposition of assets; income or loss from discontinued operations, net of tax;
noncash derivative related activity; amortization of stock-based compensation;
income taxes; or other items; (6) equity; net worth; tangible net worth; book
capitalization; debt; debt, net of cash and cash equivalents; capital budget or
other balance sheet goals; (7) debt or equity financings or improvement of
financial ratings; (8) production volumes, production growth, or debt-adjusted
production growth, which may be of oil, gas, natural gas liquids or any
combination thereof; (9) general and administrative expenses; (10) proved
reserves, reserve replacement, drillbit reserve replacement or reserve growth;
(11) exploration and development costs, capital expenditures, finding and
development costs, drillbit finding and development costs, operating costs
(including, but not limited to, lease operating expenses, severance taxes and
other production taxes, gathering and transportation and other components of
operating expenses), base operating costs, or production costs; (12) net asset
value; (13) Fair Market Value of the Stock, share price, share price
appreciation, total

 

13



--------------------------------------------------------------------------------

shareholder return or payments of dividends; (14) achievement of savings from
business improvement projects and achievement of capital projects deliverables;
(15) working capital or working capital changes; (16) operating profit or net
operating profit; (17) internal research or development programs;
(18) geographic business expansion; (19) corporate development (including,
without limitation, licenses, innovation, research or establishment of third
party collaborations); (20) performance against environmental, ethics or
sustainability targets; (21) safety performance and/or incident rate; (22) human
resources management targets, including medical cost reductions, employee
satisfaction or retention, workforce diversity and time to hire;
(23) satisfactory internal or external audits; (24) consummation, implementation
or completion of a Change in Control or other strategic partnerships,
transactions, projects, processes or initiatives or other goals relating to
acquisitions or divestitures (in whole or in part), joint ventures or strategic
alliances; (25) regulatory approvals or other regulatory milestones; (26) legal
compliance or risk reduction; and (27) drilling results. Any of the above goals
may be determined pre-tax or post-tax, on an absolute or relative basis, as
compared to the performance of a published or special index deemed applicable by
the Committee including, but not limited to, the Standard & Poor’s 500 Stock
Index or a group of comparable companies, as a ratio with other business
criteria, as a ratio over a period of time or on a per unit of measure (such as
per day, or per barrel, a volume or thermal unit of gas or a barrel-of-oil
equivalent), on a per-share basis (basic or diluted), and on a basis of
continuing operations only. The terms above may, but shall not be required to
be, used as applied under generally accepted accounting principles, as
applicable.

(C) Effect of Certain Events. The Committee may, at the time the performance
goals in respect of a Section 162(m) Award are established, provide for the
manner in which actual performance and performance goals with regard to the
business criteria selected will reflect the impact of specified events during
the relevant performance period, which may mean excluding the impact of any or
all of the following events or occurrences for such performance period:
(1) asset write-downs or impairments to assets; (2) litigation, claims,
judgments or settlements; (3) accruals for reorganization and restructuring
programs; (4) any unusual or infrequent items; (5) any gain or loss from a
discontinued operation; (6) goodwill impairment charges; (7) operating results
for any business, asset or property (or interest therein) acquired or sold;
(8) third party expenses associated with any investment or acquisition by the
Company or any subsidiary; (9) any amounts accrued by the Company or its
subsidiaries pursuant to management bonus plans or cash profit sharing plans and
related employer payroll taxes for the fiscal year; (10) any discretionary or
matching contributions made to a savings and deferred profit-sharing plan or
deferred compensation plan for the fiscal year; (11) interest, expenses, taxes,
depreciation and depletion, amortization and accretion charges;
(12) mark-to-market adjustments for financial instruments; and (13) changes in
business strategy impacting timing and magnitude of financial operating goals,
including, but not limited to, expenses, operating cash flow, and balance sheet
goals. Unless the Committee otherwise elects, the performance goals in respect
of a Section 162(m) Award shall be deemed to exclude the impact of the following
events or occurrences for such performance period: (i) the effect of changes in
tax law or other such laws or regulations affecting reported results; (ii) any
change in accounting principles; and (iii) events of force majeure beyond the
Company’s control, such as acts of God, wars (declared or undeclared),
insurrections, hostilities, strikes, lockouts, riots, floods, fires, storms,
industrial disturbances, acts of the public enemy, sabotage, blockades,
landslides, lightning, earthquakes, washouts, arrests and restraints of rulers
and peoples, civil disturbances,

 

14



--------------------------------------------------------------------------------

explosions, breakage or accidents to machinery, equipment, facilities or lines
of pipe and subsequent repairs, freezing of wells, pipe or other facilities,
partial or entire failure of wells, pipe or other facilities, and action or
restraint by court order or public or governmental authority. In addition, a
Section 162(m) Award may be adjusted by the Committee in accordance with the
provisions of Section 8. The adjustments described in this paragraph shall only
be made, in each case, to the extent that such adjustments in respect of a
Section 162(m) Award would not cause the Section 162(m) Award to fail to qualify
as “performance-based compensation” under section 162(m) of the Code.

(D) Timing for Establishing Performance Goals. No later than 90 days after the
beginning of any performance period applicable to a Section 162(m) Award, or at
such other date as may be required or permitted for “performance-based
compensation” under section 162(m) of the Code, the Committee shall establish
(i) the Eligible Persons who will be granted Section 162(m) Awards, and (ii) the
objective formula used to calculate the amount of cash or Stock payable, if any,
under such Section 162(m) Awards, based upon the level of achievement of a
performance goal or goals with respect to one or more of the business criteria
selected by the Committee from the list set forth in Section 6(k)(i)(B).

(E) Performance Award Pool. The Committee may establish an unfunded pool, with
the amount of such pool calculated using an objective formula based upon the
level of achievement of one or more performance goals with respect to business
criteria selected from the list set forth in Section 6(k)(i)(B) during the given
performance period, as specified by the Committee in accordance with
Section 6(k)(i)(D). The Committee may specify the amount of the pool as a
percentage of any of such business criteria, a percentage in excess of a
threshold amount with respect to such business criteria, or as another amount
which need not bear a direct relationship to such business criteria but shall be
objectively determinable and calculated based upon the level of achievement of
pre-established goals with regard to the business criteria.

(F) Settlement or Payout of Awards; Other Terms. Except as otherwise permitted
under section 162(m) of the Code, after the end of each performance period and
before any Section 162(m) Award is settled or paid, the Committee shall certify
the level of performance achieved with regard to each business criteria
established with respect to each Section 162(m) Award and shall determine the
amount of cash or Stock, if any, payable to each Participant with respect to
each Section 162(m) Award. The Committee may, in its discretion, reduce the
amount of a payment or settlement otherwise to be made in connection with a
Section 162(m) Award, but may not exercise discretion to increase any such
amount payable to a Covered Employee in respect of a Section 162(m) Award.

(G) Written Determinations. With respect to each Section 162(m) Award, all
determinations by the Committee as to (1) the establishment of performance goals
and performance period with respect to the selected business criteria, (2) the
establishment of the objective formula used to calculate the amount of cash or
Stock payable, if any, based on the level of achievement of such performance
goals, and (3) the certification of the level of performance achieved during the
performance period with regard to each business criteria selected, shall each be
made in writing.

 

15



--------------------------------------------------------------------------------

(H) Options and SARs. Notwithstanding the foregoing provisions of this
Section 6(k)(i), Options and SARs with an Exercise Price or grant price not less
than the Fair Market Value on the date of grant awarded to Covered Employees are
intended to be Section 162(m) Awards even if not otherwise contingent upon
achievement of one or more pre-established performance goal or goals with
respect to business criteria listed above.

(ii) Status of Section 162(m) Awards. The terms governing Section 162(m) Awards
shall be interpreted in a manner consistent with section 162(m) of the Code, in
particular the prerequisites for qualification as “performance-based
compensation,” and, if any provision of the Plan as in effect on the date of
adoption of any Award Agreement relating to a Section 162(m) Award does not
comply or is inconsistent with the requirements of section 162(m) of the Code,
such provision shall be construed or deemed amended to the extent necessary to
conform to such requirements. Notwithstanding anything to the contrary in this
Section 6(k)(i) or elsewhere in the Plan, the Company intends to rely on the
transition relief set forth in Treasury Regulation § 1.162-27(f), and hence the
deduction limitation imposed by section 162(m) of the Code will not be
applicable to the Company until the earliest to occur of (i) the material
modification of the Plan within the meaning of Treasury Regulation §
1.162-27(h)(1)(iii); (ii) the delivery of the total number of shares of Stock
set forth in Section 4(a); or (iii) the first meeting of shareholders of the
Company at which directors are to be elected that occurs after December 31, 2019
(the “Transition Period”), and during the Transition Period, Awards to Covered
Employees shall only be required to comply with the transition relief described
in Treasury Regulation § 1.162-27(f).

7.    Certain Provisions Applicable to Awards.

(a) Limit on Transfer of Awards.

(i) Except as provided in Sections 7(a)(iii) and (iv), each Option and SAR shall
be exercisable only by the Participant during the Participant’s lifetime, or by
the person to whom the Participant’s rights shall pass by will or the laws of
descent and distribution. Notwithstanding anything to the contrary in this
Section 7(a), an ISO shall not be transferable other than by will or the laws of
descent and distribution.

(ii) Except as provided in Sections 7(a)(iii) and (iv), no Award other than a
Stock Award, and no right under any such Award may be assigned, alienated,
pledged, attached, sold or otherwise transferred or encumbered by a Participant
and any such purported assignment, alienation, pledge, attachment, sale,
transfer or encumbrance shall be void and unenforceable against the Company or
any Affiliate.

(iii) To the extent specifically provided by the Committee, an Award may be
transferred by a Participant without consideration to immediate family members
or related family trusts, limited partnerships or similar entities or on such
terms and conditions as the Committee may from time to time establish.

(iv) An Award may be transferred pursuant to a domestic relations order entered
or approved by a court of competent jurisdiction upon delivery to the Company of
a written request for such transfer and a certified copy of such order.

 

16



--------------------------------------------------------------------------------

(b) Form and Timing of Payment under Awards; Deferrals. Subject to the terms of
the Plan and any applicable Award Agreement, payments to be made by the Company
or any of its Affiliates upon the exercise or settlement of an Award may be made
in such forms as the Committee shall determine in its discretion, including
without limitation cash, Stock, other Awards or other property, and may be made
in a single payment or transfer, in installments, or on a deferred basis (which
may be required by the Committee or permitted at the election of the Participant
on terms and conditions established by the Committee); provided, however, that
any such deferred or installment payments will be set forth in the Award
Agreement and/or otherwise made in a manner that will not result in additional
taxes under the Nonqualified Deferred Compensation Rules. Payments may include,
without limitation, provisions for the payment or crediting of reasonable
interest on installment or deferred payments or the grant or crediting of
Dividend Equivalents or other amounts in respect of installment or deferred
payments denominated in Stock. The Plan shall not constitute an “employee
benefit plan” for purposes of section 3(3) of the Employee Retirement Income
Security Act of 1974, as amended.

(c) Evidencing Stock. The Stock or other securities of the Company delivered
pursuant to an Award may be evidenced in any manner deemed appropriate by the
Committee in its sole discretion, including, but not limited to, in the form of
a certificate issued in the name of the Participant or by book entry, electronic
or otherwise and shall be subject to such stop transfer orders and other
restrictions as the Committee may deem advisable under the Plan or the rules,
regulations, and other requirements of the Securities and Exchange Commission,
any stock exchange upon which such Stock or other securities are then listed,
and any applicable federal, state or other laws, and the Committee may cause a
legend or legends to be inscribed on any such certificates to make appropriate
reference to such restrictions. If certificates representing Restricted Stock
are registered in the name of the Participant, the Committee may require that
such certificates bear an appropriate legend referring to the terms, conditions
and restrictions applicable to such Restricted Stock, that the Company retain
physical possession of the certificates, and that the Participant deliver a
stock power to the Company, endorsed in blank, related to the Restricted Stock.

(d) Consideration for Grants. Awards may be granted for such consideration,
including services, as the Committee shall determine, but shall not be granted
for less than the minimum lawful consideration.

(e) Additional Agreements. Each Eligible Person to whom an Award is granted
under the Plan may be required to agree in writing, as a condition to the grant
of such Award or otherwise, to subject an Award that is exercised or settled
following such Eligible Person’s termination of employment or service to a
general release of claims and/or a noncompetition or other restricted covenant
agreement in favor of the Company and its Affiliates, with the terms and
conditions of such agreement(s) to be determined in good faith by the Committee.

(f) Termination of Service. Except as provided herein, the treatment of an Award
upon a termination of employment or any other service relationship by and
between a Participant and the Company or any Affiliate shall be specified in the
applicable Award Agreement.

 

17



--------------------------------------------------------------------------------

8.    Subdivision or Consolidation; Recapitalization; Change in Control;
Reorganization.

(a) Existence of Plans and Awards. The existence of the Plan and the Awards
granted hereunder shall not affect in any way the right or power of the Company,
the Board or the shareholders of the Company to make or authorize any
adjustment, recapitalization, reorganization or other change in the Company’s
capital structure or its business, any merger or consolidation of the Company,
any issue of debt or equity securities ahead of or affecting Stock or the rights
thereof, the dissolution or liquidation of the Company or any sale, lease,
exchange or other disposition of all or any part of its assets or business or
any other corporate act or proceeding.

(b) Subdivision or Consolidation of Shares. The terms of an Award and the share
limitations under the Plan shall be subject to adjustment by the Committee from
time to time, in accordance with the following provisions:

(i) If at any time, or from time to time, the Company shall subdivide as a whole
(by reclassification, by a Stock split, by the issuance of a distribution on
Stock payable in Stock, or otherwise) the number of shares of Stock then
outstanding into a greater number of shares of Stock or in the event the Company
distributes an extraordinary cash dividend, then, as appropriate (A) the maximum
number of shares of Stock available for the Plan or in connection with Awards as
provided in Sections 4 and 5 shall be increased proportionately, and the kind of
shares or other securities available for the Plan shall be appropriately
adjusted, (B) the number of shares of Stock (or other kind of shares or
securities) that may be acquired under any then outstanding Award shall be
increased proportionately, and (C) the price (including the Exercise Price or
grant price) for each share of Stock (or other kind of shares or securities)
subject to then outstanding Awards shall be reduced proportionately, without
changing the aggregate purchase price or value as to which outstanding Awards
remain exercisable or subject to restrictions.

(ii) If at any time, or from time to time, the Company shall consolidate as a
whole (by reclassification, by reverse Stock split, or otherwise) the number of
shares of Stock then outstanding into a lesser number of shares of Stock, then,
as appropriate (A) the maximum number of shares of Stock available for the Plan
or in connection with Awards as provided in Sections 4 and 5 shall be decreased
proportionately, and the kind of shares or other securities available for the
Plan shall be appropriately adjusted, (B) the number of shares of Stock (or
other kind of shares or securities) that may be acquired under any then
outstanding Award shall be decreased proportionately, and (C) the price
(including the Exercise Price or grant price) for each share of Stock (or other
kind of shares or securities) subject to then outstanding Awards shall be
increased proportionately, without changing the aggregate purchase price or
value as to which outstanding Awards remain exercisable or subject to
restrictions.

(iii) Whenever the number of shares of Stock subject to outstanding Awards and
the price for each share of Stock subject to outstanding Awards are required to
be adjusted as provided in this Section 8(b), the Committee shall promptly
prepare a notice setting forth, in reasonable detail, the event requiring
adjustment, the amount of the adjustment, the method by which such adjustment
was calculated, and the change in price and the number of shares of Stock, other
securities, cash, or property purchasable subject to each Award after giving
effect to the adjustments. The Committee shall promptly provide each affected
Participant with such notice.

 

18



--------------------------------------------------------------------------------

(c) Recapitalization. If the Company recapitalizes, reclassifies its capital
stock, or otherwise changes its capital structure (a “recapitalization”) without
the occurrence of a Change in Control, the number and class of shares of Stock
covered by an Award theretofore granted shall be adjusted so that such Award
shall thereafter cover the number and class of shares of Stock and securities to
which the holder would have been entitled pursuant to the terms of the
recapitalization if, immediately prior to the recapitalization, the holder had
been the holder of record of the number of shares of Stock then covered by such
Award and the share limitations provided in Sections 4 and 5 shall be adjusted
in a manner consistent with the recapitalization.

(d) Additional Issuances. Except as expressly provided herein, the issuance by
the Company of shares of stock of any class or securities convertible into
shares of stock of any class, for cash, property, labor or services, upon direct
sale, upon the exercise of rights or warrants to subscribe therefor, or upon
conversion of shares or obligations of the Company convertible into such shares
or other securities, and in any case whether or not for fair value, shall not
affect, and no adjustment by reason thereof shall be made with respect to, the
number of shares of Stock subject to Awards theretofore granted or the purchase
price per share of Stock, if applicable.

(e) Change in Control and Other Events. Except to the extent otherwise provided
in any applicable Award Agreement, vesting of any Award shall not occur solely
upon the occurrence of a Change in Control and, in the event of a Change in
Control or other changes in the outstanding Stock by reason of a
recapitalization, reorganization, merger, consolidation, combination, exchange
or other relevant change in capitalization occurring after the date of the grant
of any Award and not otherwise provided for by this Section 8, the Committee,
acting in its sole discretion without the consent or approval of any holder, may
effect one or more of the following alternatives, which may vary among
individual holders and which may vary among Options, SARs or other Awards held
by any individual holder: (i) remove any applicable forfeiture restrictions on
any Award; (ii) accelerate the time of exercisability of an Award so that such
Award may be exercised in full or in part for a limited period of time on or
before a date specified by the Committee, after which specified date all
unexercised Awards and all rights of holders thereunder shall terminate;
(iii) provide for a cash payment with respect to outstanding Awards by requiring
the mandatory surrender to the Company by selected holders of some or all of the
outstanding Awards held by such holders (irrespective of whether such Awards are
then vested or exercisable pursuant to the Plan) as of a date, specified by the
Committee, in which event the Committee shall thereupon cancel such Awards (with
respect to all shares subject to such Awards) and pay to each holder an amount
of cash (or other consideration including securities or other property) per
Award (other than a Dividend Equivalent or Cash Award) equal to the Change in
Control Price, less the Exercise Price with respect to an Option and less the
grant price with respect to a SAR, as applicable to such Awards; provided,
however, that to the extent the Exercise Price of an Option or the grant price
of an SAR exceeds the Change in Control Price, such Award may be canceled for no
consideration; (iv) cancel Awards that remain subject to a restricted period as
of the date of a Change in Control or other such event without payment of any
consideration to the Participant for such Awards; or (v) make such adjustments
to Awards then outstanding as the Committee deems appropriate to reflect such
Change in Control or other such event (including, but not limited to, (x) the
substitution, assumption, or continuation of Awards by the successor company or
a parent or subsidiary thereof for new awards, and (y) the adjustment as to the
number and price of shares of Stock or other consideration subject to such
Awards); provided, however, that the Committee may determine in its sole
discretion that no adjustment is necessary to Awards then outstanding.

 

19



--------------------------------------------------------------------------------

9.    General Provisions.

(a) Tax Withholding. The Company and any of its Affiliates are authorized to
withhold from any Award granted, or any payment relating to an Award under the
Plan, including from a distribution of Stock, amounts of withholding and other
taxes due or potentially payable in connection with any transaction involving an
Award, and to take such other action as the Committee may deem advisable to
enable the Company, its Affiliates and Participants to satisfy obligations for
the payment of withholding taxes and other tax obligations relating to any
Award. The Committee shall determine, in its sole discretion, the form of
payment acceptable for such tax withholding obligations, including, without
limitation, the delivery of cash or cash equivalents, Stock (including
previously owned shares, net settlement, a broker-assisted sale, or other
cashless withholding or reduction of the amount of shares otherwise issuable or
delivered pursuant to the Award), other property, or any other legal
consideration the Committee deems appropriate. Any determination made by the
Committee to allow a Participant who is subject to Rule 16b-3 to pay taxes with
shares of Stock through net settlement or previously owned shares shall be
approved by either a committee made up of solely two or more Qualified Members
or the full Board. If such tax obligations are satisfied through net settlement
or previously owned shares, the maximum number of shares of Stock that may be so
withheld (or surrendered) shall be the number of shares of Stock that have an
aggregate Fair Market Value on the date of withholding or repurchase equal to
the aggregate amount of such tax liabilities determined based on the greatest
withholding rates for federal, state, foreign and/or local tax purposes,
including payroll taxes, that may be utilized without creating adverse
accounting treatment with respect to such Award, as determined by the Committee.

(b) Limitation on Rights Conferred under Plan. Neither the Plan nor any action
taken hereunder shall be construed as (i) giving any Eligible Person or
Participant the right to continue as an Eligible Person or Participant or in the
employ or service of the Company or any of its Affiliates, (ii) interfering in
any way with the right of the Company or any of its Affiliates to terminate any
Eligible Person’s or Participant’s employment or service relationship at any
time, (iii) giving an Eligible Person or Participant any claim to be granted any
Award under the Plan or to be treated uniformly with other Participants and/or
employees and/or other service providers, or (iv) conferring on a Participant
any of the rights of a shareholder of the Company unless and until the
Participant is duly issued or transferred shares of Stock in accordance with the
terms of an Award.

(c) Governing Law; Submission to Jurisdiction. All questions arising with
respect to the provisions of the Plan and Awards shall be determined by
application of the laws of the State of Delaware without giving effect to any
conflict of law provisions thereof, except to the extent Delaware law is
preempted by federal law. The obligation of the Company to sell and deliver
Stock hereunder is subject to applicable federal and state laws and to the
approval of any governmental authority required in connection with the
authorization, issuance, sale, or delivery of such Stock. With respect to any
claim or dispute related to or arising under the Plan, the Company and each
Participant who accepts an Award hereby consent to the exclusive jurisdiction,
forum and venue of the state and federal courts located in Houston, Texas.

 

20



--------------------------------------------------------------------------------

(d) Severability and Reformation. If any provision of the Plan or any Award is
or becomes or is deemed to be invalid, illegal, or unenforceable in any
jurisdiction or as to any person or Award, or would disqualify the Plan or any
Award under any law deemed applicable by the Committee, such provision shall be
construed or deemed amended to conform to the applicable law or, if it cannot be
construed or deemed amended without, in the determination of the Committee,
materially altering the intent of the Plan or the Award, such provision shall be
stricken as to such jurisdiction, person or Award and the remainder of the Plan
and any such Award shall remain in full force and effect. To the fullest extent
possible, the grant of any Awards to, or other transaction by, a Participant who
is subject to section 16 of the Exchange Act shall be exempt from such section
pursuant to an applicable exemption (except for transactions acknowledged in
writing to be non-exempt by such Participant). If any of the terms or provisions
of the Plan or any Award Agreement conflict with the requirements of Rule 16b-3
(as those terms or provisions are applied to Eligible Persons who are subject to
section 16 of the Exchange Act), section 162(m) of the Code (with respect to any
Section 162(m) Award) or section 422 of the Code (with respect to ISOs), then
those conflicting terms or provisions shall be deemed inoperative to the extent
they so conflict with the requirements of Rule 16b-3 or section 162(m) of the
Code (unless the Board or the Committee, as appropriate, has expressly
determined that the Plan or such Award should not comply with Rule 16b-3 or
section 162(m) of the Code) or section 422 of the Code. With respect to ISOs, if
the Plan does not contain any provision required to be included herein under
section 422 of the Code, that provision shall be deemed to be incorporated
herein with the same force and effect as if that provision had been set out at
length herein; provided, further, that, to the extent any Option that is
intended to qualify as an ISO cannot so qualify, that Option (to that extent)
shall be deemed a Nonstatutory Option for all purposes of the Plan.

(e) Unfunded Status of Awards; No Trust or Fund Created. The Plan is intended to
constitute an “unfunded” plan for certain incentive awards. Neither the Plan nor
any Award shall create or be construed to create a trust or separate fund of any
kind or a fiduciary relationship between the Company or any Affiliate and a
Participant or any other person. To the extent that any person acquires a right
to receive payments from the Company or any Affiliate pursuant to an Award, such
right shall be no greater than the right of any general unsecured creditor of
the Company or such Affiliate.

(f) Nonexclusivity of the Plan. Neither the adoption of the Plan by the Board
nor its submission to the shareholders of the Company for approval shall be
construed as creating any limitations on the power of the Board or a committee
thereof to adopt such other incentive arrangements as it may deem desirable,
including incentive arrangements and awards which do not constitute
“performance-based compensation” under section 162(m) of the Code. Nothing
contained in the Plan shall be construed to prevent the Company or any of its
Affiliates from taking any corporate action which is deemed by the Company or
such Affiliate to be appropriate or in its best interest, whether or not such
action would have an adverse effect on the Plan or any Award made under the
Plan. No employee, beneficiary or other person shall have any claim against the
Company or any of its Affiliates as a result of any such action.

 

21



--------------------------------------------------------------------------------

(g) Fractional Shares. No fractional shares of Stock shall be issued or
delivered pursuant to the Plan or any Award, and the Committee shall determine
in its sole discretion whether cash, other securities, or other property shall
be paid or transferred in lieu of any fractional shares of Stock or whether such
fractional shares of Stock or any rights thereto shall be canceled, terminated,
or otherwise eliminated with or without consideration.

(h) Interpretation. Headings are given to the Sections and subsections of the
Plan solely as a convenience to facilitate reference. Such headings shall not be
deemed in any way material or relevant to the construction or interpretation of
the Plan or any provision thereof. Words in the masculine gender shall include
the feminine gender, the plural shall include the singular and the singular
shall include the plural. In the event of any conflict between the terms and
conditions of an Award Agreement and the Plan, the provisions of the Plan shall
control.

(i) Facility of Payment. Any amounts payable hereunder to any individual under
legal disability or who, in the judgment of the Committee, is unable to manage
properly his financial affairs, may be paid to the legal representative of such
individual, or may be applied for the benefit of such individual in any manner
that the Committee may select, and the Company shall be relieved of any further
liability for payment of such amounts.

(j) Conditions to Delivery of Stock. Nothing herein or in any Award Agreement
shall require the Company to issue any shares with respect to any Award if that
issuance would, in the opinion of counsel for the Company, constitute a
violation of the Securities Act or any similar or superseding statute or
statutes, any other applicable statute or regulation, or the rules of any
applicable securities exchange or securities association, as then in effect. In
addition, each Participant who receives an Award under the Plan shall not sell
or otherwise dispose of Stock that is acquired upon grant or vesting of an Award
in any manner that would constitute a violation of any applicable federal or
state securities laws, the Plan or the rules, regulations or other requirements
of the Securities and Exchange Commission or any stock exchange upon which the
Stock is then listed. At the time of any exercise of an Option or Stock
Appreciation Right, or at the time of any grant of any other Award the Company
may, as a condition precedent to the exercise of such Option or Stock
Appreciation Right or settlement of any other Award, require from the
Participant (or in the event of his or her death, his or her legal
representatives, heirs, legatees, or distributees) such written representations,
if any, concerning the holder’s intentions with regard to the retention or
disposition of the shares of Stock being acquired pursuant to the Award and such
written covenants and agreements, if any, as to the manner of disposal of such
shares as, in the opinion of counsel to the Company, may be necessary to ensure
that any disposition by that holder (or in the event of the holder’s death, his
or her legal representatives, heirs, legatees, or distributees) will not involve
a violation of the Securities Act or any similar or superseding statute or
statutes, any other applicable state or federal statute or regulation, or any
rule of any applicable securities exchange or securities association, as then in
effect. Stock or other securities shall not be delivered pursuant to any Award
until payment in full of any amount required to be paid pursuant to the Plan or
the applicable Award Agreement (including, without limitation, any Exercise
Price, grant price, or tax withholding) is received by the Company.

 

22



--------------------------------------------------------------------------------

(k) Section 409A of the Code. It is the general intention, but not the
obligation, of the Committee to design Awards to comply with or to be exempt
from the Nonqualified Deferred Compensation Rules, and Awards will be operated
and construed accordingly. Neither this Section 9(k) nor any other provision of
the Plan is or contains a representation to any Participant regarding the tax
consequences of the grant, vesting, exercise, settlement, or sale of any Award
(or the Stock underlying such Award) granted hereunder, and should not be
interpreted as such. In no event shall the Company be liable for all or any
portion of any taxes, penalties, interest or other expenses that may be incurred
by the Participant on account of non-compliance with the Nonqualified Deferred
Compensation Rules. Notwithstanding any provision in the Plan or an Award
Agreement to the contrary, in the event that a “specified employee” (as defined
under the Nonqualified Deferred Compensation Rules) becomes entitled to a
payment under an Award that would be subject to additional taxes and interest
under the Nonqualified Deferred Compensation Rules if the Participant’s receipt
of such payment or benefits is not delayed until the earlier of (i) the date of
the Participant’s death, or (ii) the date that is six months after the
Participant’s “separation from service,” as defined under the Nonqualified
Deferred Compensation Rules (such date, the “Section 409A Payment Date”), then
such payment or benefit shall not be provided to the Participant until the
Section 409A Payment Date. Any amounts subject to the preceding sentence that
would otherwise be payable prior to the Section 409A Payment Date will be
aggregated and paid in a lump sum without interest on the Section 409A Payment
Date. The applicable provisions of the Nonqualified Deferred Compensation Rules
are hereby incorporated by reference and shall control over any Plan or Award
Agreement provision in conflict therewith.

(l) Clawback. The Plan is subject to any written clawback policies that the
Company, with the approval of the Board or an authorized committee thereof, may
adopt either prior to or following the Effective Date, including any policy
adopted to conform to the Dodd-Frank Wall Street Reform and Consumer Protection
Act of 2010 and rules promulgated thereunder by the Securities and Exchange
Commission and that the Company determines should apply to Awards under the
Plan. Any such policy may subject a Participant’s Awards and amounts paid or
realized with respect to Awards under the Plan to reduction, cancelation,
forfeiture or recoupment if certain specified events or wrongful conduct occur,
including but not limited to an accounting restatement due to the Company’s
material noncompliance with financial reporting regulations or other events or
wrongful conduct specified in any such clawback policy.

(m) Plan Effective Date and Term. The Plan was adopted by the Board to be
effective on the Effective Date. No Awards may be granted under the Plan on and
after the tenth anniversary of the Effective Date, which is December 13, 2026.
However, any Award granted prior to such termination, and the authority of the
Board or Committee to amend, alter, adjust, suspend, discontinue, or terminate
any such Award or to waive any conditions or rights under such Award in
accordance with the terms of the Plan, shall extend beyond such termination date
until the final disposition of such Award.

10.    Amendments to the Plan and Awards. The Committee may amend, alter,
suspend, discontinue or terminate the Plan or the Committee’s authority to grant
Awards under the Plan without the consent of shareholders or Participants,
except that any amendment or alteration to the Plan, including any increase in
any share limitation, shall be subject to the

 

23



--------------------------------------------------------------------------------

approval of the Company’s shareholders not later than the annual meeting next
following such Committee action if such shareholder approval is required by any
federal or state law or regulation or the rules of any stock exchange or
automated quotation system on which the Stock may then be listed or quoted, and
the Committee may otherwise, in its discretion, determine to submit other such
changes to the Plan to shareholders for approval; provided, that, without the
consent of an affected Participant, no such Committee action may materially and
adversely affect the rights of such Participant under any previously granted and
outstanding Award. The Committee may waive any conditions or rights under, or
amend, alter, suspend, discontinue or terminate any Award theretofore granted
and any Award Agreement relating thereto, except as otherwise provided in the
Plan; provided, however, that, without the consent of an affected Participant,
no such Committee action may materially and adversely affect the rights of such
Participant under such Award. For purposes of clarity, any adjustments made to
Awards pursuant to Section 8 will be deemed not to materially and adversely
affect the rights of any Participant under any previously granted and
outstanding Award and therefore may be made without the consent of affected
Participants.

 

24